     Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 1 of 56




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.

SRS ACQUIOM INC., a Delaware corporation, and
SHAREHOLDER REPRSENTATIVE SERVICES LLC, a Colorado limited liability company.

          Plaintiffs,

v.

PNC FINANCIAL SERVICES GROUP, INC., a Pennsylvania Corporation,
PNC BANK, N.A., a Pennsylvania Corporation,
HEATHER KELLY, an individual, and
ALEX TSARNAS, an individual.

          Defendants.


                        VERIFIED COMPLAINT AND JURY DEMAND


          Plaintiffs SRS Acquiom Inc. and Shareholder Representative Services LLC (collectively,

“SRSA”), by way of tOheir Verified Complaint against Defendants PNC Financial Services

Group, Inc. and PNC Bank, N.A. (collectively “PNC”), Heather Kelly, and Alex Tsarnas, allege

the following:

                                     I.     INTRODUCTION

          1.      Over six years of hard work and innovation, SRSA built a one-of-a-kind suite of

software products for managing payments to shareholders, employees, and vendors during the

mergers-and-acquisitions (M&A) process.         These products, called Acquiom Clearinghouse,

Acquiom Compensation Payments (“ACP”), Pre-Closing Solicitation, and Deal Dashboard,

streamline and simplify the process for collecting and processing documents and information from

shareholders, determining who is eligible to be paid as part of the acquisition, and processing the

1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 2 of 56




payments to those shareholders, along with any future payments based on their respective

securities holdings. By incorporating legal and industry know-how with technology built from the

ground up, SRSA’s proprietary products have made SRSA an essential partner for companies that

are a party to an M&A transaction, the lawyers who work with them, and shareholders large and

small. In large part due to Clearinghouse, Pre-Closing Solicitation and ACP, SRSA has built a

stable and profitable business.

          2.   Defendant PNC knew that SRSA had developed something unique and valuable,

and set out to copy SRSA’s technology and processes. But it didn’t know how. This was

especially important to PNC since, in or about December 2017, PNC had paid a substantial sum

to acquire Fortis Advisors, a firm that competed with SRSA in the related field of shareholder

representation services but had no products to compete in the online M&A “payments and escrow”

business that SRSA had developed. So PNC hired two disgruntled SRSA employees, Defendants

Alex Tsarnas and Heather Kelly, one of whom (Tsarnas) had recently been terminated by SRSA

for embezzling more than $35,000 through an expense account. Tsarnas, SRSA’s former head of

sales, and Kelly, an experienced relationship manager who reported to him, both had intimate

knowledge of how Clearinghouse and ACP worked, how they made money, how to sell them, and

to whom. Tsarnas and Kelly were both also subject to strict confidentiality agreements with SRSA

(as well as provisions prohibiting the solicitation of SRSA’s customers and employees). After

being fired, Tsarnas quickly began soliciting Kelly to leave SRSA too, and he found a willing

partner. Before Kelly had even left SRSA, she and Tsarnas developed a presentation for potential

new employers, bragging that they knew how to develop the “holy grail” of an M&A payments

platform.

                                               2
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 3 of 56




          3.   When Kelly resigned on March 8, 2018, as a recent forensic investigation has

uncovered, Kelly took with her a trove of SRSA confidential information. In the days immediately

before and after she resigned, she printed and emailed to herself highly confidential SRSA

documents for how to build an online M&A payments platform. In the week following her

resignation, Kelly deleted the contents of her SRSA-issued laptop before returning it to SRSA, in

an attempt to cover her tracks. She also appears to have surreptitiously retained, and continued

utilizing, an older SRSA computer the company didn’t know she still had, and on which she had

downloaded thousands of SRSA documents.

          4.   SRSA only became aware of Kelly’s brazen and wholesale misappropriation last

month, after PNC brought to market a product strikingly similar to SRSA’s product offerings.

When Kelly and Tsarnas joined PNC in March 2018, PNC had no online M&A payments product

in market and, according to Kelly in contemporaneous text messages, PNC was still at the earliest

stages of product development. With the encouragement and knowledge of PNC, Kelly and

Tsarnas used their knowledge of SRSA’s confidential information and trade secrets to accelerate

PNC’s development of its new product, called PNC Paid, which was released on or about April

2019. In fact, PNC Paid is so thoroughly based upon SRSA technology that the public marketing

materials for PNC Paid, meant to showcase PNC’s new technology, literally include an image of

an SRSA document taken by Kelly when she resigned from SRSA.

          5.   With the benefit of confidential information from Kelly and Tsarnas about SRSA’s

top customers and pricing, PNC has now begun to target SRSA’s customers, representing that

PNC can do everything SRSA can, but at a lower price. PNC has won a number of competitive

deals that otherwise would have gone to SRSA, and successfully encouraged two of SRSA’s most

                                               3
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 4 of 56




loyal customers to terminate their relationships with SRSA. Of course, the reason PNC can offer

an identical product at a lower price, just a year after it began product development, is due to the

massive head start PNC received from SRSA’s stolen trade secrets. PNC’s conduct, and that of

Kelly and Tsarnas, is anti-competitive, unlawful and unfair.

          6.   SRSA brings this action to obtain the return of all stolen information and prevent

PNC’s continued use of a product built on stolen SRSA information. SRSA has no problem with

competition in the M&A payments space. But PNC, Kelly, and Tsarnas leveraged the research

and development (R&D) and hard work of SRSA to compete unfairly. In doing so, they breached

contracts, misappropriated trade secrets, and committed numerous other common law torts. Their

behavior is wrong, unethical and must be halted at once.

                                        II.     PARTIES

          7.   SRSA is an industry leader in the online M&A payments space. SRSA operates a

successful online platform that facilitates payments to shareholders in association with mergers

and acquisitions.

          8.   Plaintiff SRS Acquiom Inc. is a corporation organized and existing under the laws

of the state of Delaware. Its principal place of business is located at 950 17th St, Suite 1400,

Denver, Colorado, 80202.

          9.   Plaintiff Shareholder Representative Services LLC is a corporation organized and

existing under the laws of the state of Colorado. Its principal place of business is located at 1900

W. Littleton Boulevard, Littleton, CO 80120, United States. Plaintiff Shareholder Representative

Services LLC is wholly owned by Plaintiff SRS Acquiom Inc.



                                                 4
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 5 of 56




          10.   Defendant PNC Financial Services Group, Inc. is a corporation organized under the

laws of the State of Pennsylvania, with its principal place of business in Pittsburgh, Pennsylvania.

          11.   Defendant PNC Bank, N.A., is a national banking association organized under 28

U.S.C. § 1348. PNC Bank, N.A.’s Articles of Association designate the place of its main office

as Pittsburgh, Pennsylvania. On information and belief, PNC Bank, N.A. is a wholly-owned

subsidiary of PNC Financial Services Group, Inc.

          12.   SRSA will refer to both PNC Financial Services Group, Inc. and PNC Bank, N.A.

collectively as “PNC.”

          13.   Defendant Heather Kelly was employed by SRSA as Senior Vice President and

Relationship Manager from June 2014 through March 2018. While employed by SRSA, Kelly

had regular access to confidential information regarding SRSA’s technology, business strategies,

and operations. On information and belief, Kelly is currently employed by PNC. On information

and belief, Kelly works from and resides in Wisconsin.

          14.   Defendant Alex Tsarnas was employed by SRSA as Managing Director – Global

Business Development, an executive level position and the senior-most position in SRSA’s sales

organization, from September 2014 to January 2018. While employed as an executive at SRSA,

Tsarnas also had regular access to confidential information regarding SRSA’s technology,

business strategies, and operations. On information and belief, Tsarnas is currently employed by

PNC. On information and belief, Tsarnas works from and resides in New Jersey.

                             III.   JURISDICTION AND VENUE

          15.   This Court has personal jurisdiction over each of the named Defendants. As alleged

herein, each of the Defendants has had continuous and systematic contacts with the State of

                                                 5
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 6 of 56




Colorado, and/or has purposely directed activities at the State of Colorado, and this action arises

out of and relates to those activities.

          16.   The vast majority of SRSA’s staff and business operations are located in its Denver

headquarters.

          17.   Defendants Kelly and Tsarnas had a continuing relationship with the State of

Colorado. Kelly and Tsarnas entered into employment relationships with SRSA, which is

headquartered in Colorado, pursuant to employment agreements with Plaintiff Shareholder

Representative Services LLC (“SRS LLC”). Kelly signed and dated her employment agreement

with SRS LLC on June 9, 2014. Tsarnas signed and dated his employment agreement with SRS

LLC on August 23, 2014. As part of their job responsibilities, Kelly and Tsarnas visited SRSA’s

Denver headquarters on a regular basis. And to perform their responsibilities, Kelly and Tsarnas

were required to communicate with members of SRSA’s Denver office on a daily or near-daily

basis. Kelly and Tsarnas also received regular benefits from SRSA’s Denver headquarters.

SRSA’s Denver office disbursed payments to their bank accounts, and SRSA paid for home offices

for both former employees. Finally, under the terms of her agreement, Kelly agreed to litigate any

disputes arising from her agreement under Colorado law.

          18.   Defendant Kelly purposefully directed her activity towards the State of Colorado.

As alleged herein, Kelly had access to confidential information stored in SRSA’s online databases

that are controlled from its Denver headquarters.        Moreover, Kelly received confidential

information about SRSA’s products and business strategies through in-person meetings at SRSA’s

headquarters.    On information and belief, Kelly misappropriated this information by using

knowledge obtained during her time at SRSA, including copying files from SRSA’s online

                                                 6
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 7 of 56




databases, to aid PNC in building a competitor to SRSA’s payments platform. On information and

belief, Kelly has also used confidential information about SRSA’s customers to help PNC solicit

their business. Through her actions, Kelly specifically intended to interfere with and harm SRSA’s

business operations in Colorado.

          19.   Defendant Tsarnas also purposefully directed his activity towards the State of

Colorado. Tsarnas obtained confidential information about SRSA’s products and business plan

through in-person meetings at SRSA’s Denver headquarters. On information and belief, Tsarnas

misappropriated this information by using confidential knowledge obtained during his time at

SRSA to aid PNC in building a competitor to SRSA’s payments platform and targeting SRSA

customers. Through his actions, Tsarnas specifically intended for SRSA to suffer harm in

Colorado from lost business to PNC.

          20.   Defendant PNC has purposefully directed its activities towards the State of

Colorado. As alleged herein, PNC developed a competing product while knowingly using

confidential information developed by SRSA in Colorado. Moreover, PNC misappropriated

SRSA’s trade secrets with the specific intent to interfere with and harm SRSA’s operations in

Colorado by taking existing SRSA clients and reducing SRSA’s share of the M&A payments

market. PNC has also purposefully directed its activities towards the State of Colorado by ratifying

the conduct of Kelly and Tsarnas. After hiring both of the individual Defendants, PNC used

information that Kelly and Tsarnas obtained from SRSA in Colorado to develop PNC Paid. In

doing so, PNC, through its agents, has misappropriated information physically located in the State

of Colorado.



                                                 7
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 8 of 56




          21.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 of SRSA’s

claims under the Defend Trade Secrets Act, 18 U.S.C. § 1836(c), and the Computer Fraud and

Abuse Act, 18 U.S.C. § 1030, and supplemental jurisdiction over the other claims asserted herein

pursuant 28 U.S.C. § 1367. This Court also has subject matter jurisdiction over the entirety of the

action pursuant to 28 U.S.C. § 1332 because SRSA is a citizen of a different state than any of the

Defendants, and the amount in controversy exceeds $75,000.

          22.   Venue is proper in this judicial district under 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to SRSA’s claims occurred within the District of Colorado.

SRSA’s trade secrets were developed and maintained in Colorado. SRSA’s contracts with

Defendants Kelly and Tsarnas were executed by SRSA in Colorado and substantially performed

in Colorado. Kelly and Tsarnas also accessed and downloaded SRSA’s confidential, proprietary,

and trade secret information developed and possessed within this judicial district. Defendant PNC

later ratified this action by developing a competing product using information Kelly and Tsarnas

obtained from this judicial district. Defendant PNC also has a significant banking presence in

Colorado, including, upon information and belief, a permanent office located at 1144 15th Street,

Suite 3650, Denver, CO 80202.

                              IV.     FACTUAL ALLEGATIONS

          23.   SRSA is an industry leader in a highly complex business: M&A escrow and

payments. When one company acquires another, the buyer must pay the shareholders of the

company being acquired (or the “target” company). The payment process in an M&A deal can be

incredibly cumbersome, due to factors that include the sheer number of shareholders owning stock

in the target company, the different types of outstanding target company stock, the numerous

                                                 8
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 9 of 56




different forms and documents that must be custom-tailored for each shareholder and class of

stock, the myriad tax forms and related withholding obligations that must be analyzed and

completed, and the numerous steps involved in verifying the identity of shareholders and

disbursing payments, to the right person or entity, in the right amount. However, using its

proprietary technology and operational expertise, SRSA has been able to disrupt the traditional

M&A escrow and payments industry by offering a simple and paperless solution to M&A

payments.

          24.   There are two components to the M&A escrow and payments business. First, there

is the payment process, described above. SRSA competes in this space by selling its industry-

leading online services and products, including Clearinghouse and ACP, which handle payments

to shareholders, employees, and vendors. Second, there is the escrow process, which SRSA helps

its customers to administer. When an acquiring company consummates an M&A deal, it typically

must then pay out the money that it will use to acquire the target company (called the “merger

consideration”). Usually, a portion of that consideration is paid at the time of acquisition; but a

portion often must be held back in a corporate escrow account with a third-party bank until any

shareholder disputes, litigation, or other disputes are resolved. These two services—escrow and

payments—go hand in hand. SRSA has developed proprietary processes and documentation

around both payment and escrow management.




                                                9
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 10 of 56




          A.    Paying Shareholders of an Acquired Company Was Traditionally a
                Cumbersome and Difficult Process.

          25.   Whether a small private entity or a large publicly-traded conglomerate, all

companies must be owned by shareholders. And naturally, if a buyer acquires a company, it must

pay the shareholders for their interest in the firm.

          26.   To pay shareholders in a company being acquired, a buyer must undertake several

steps, three of which are most pertinent to this Verified Complaint. First, the target company’s

shareholders must consent to the acquisition. In order to obtain agreement, the buyer or acquired

company must send out “shareholder consents” to the shareholders in the acquired company. This

process involves sending letters and consent documents to shareholders that ask for their approval

of the transaction, and then waiting for the requisite number of shareholders necessary to approve

the transaction to return their signed consents. Someone must then review the consents for

accuracy and completeness and tabulate the results. Different consents may be required for

different groups of shareholders, and the same shareholder may be required to execute multiple

documents, making it a highly individualized process.

          27.   Second, after the shareholders consent and the deal closes, the buyer must send out

letters of transmittal to all of the shareholders in the acquired company, which each shareholder

must complete as a prerequisite to payment. A letter of transmittal typically contains contractual

provisions in favor of the buyer (customized in each transaction), as well as shareholder

information, tax forms, and payment instructions to be completed by the shareholder. This process

can also involve sending additional agreements to shareholders that may be required for payment

(e.g. joinders, spousal consents, IRS 280G consents, etc.).     The buyer must then wait for the


                                                  10
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 11 of 56




shareholders to return completed and signed documents and review the documents and information

for completeness. Different versions of a letter of transmittal, and different additional agreements,

may be required for each transaction and may be required for different groups of shareholders

within the same transaction, again making it a highly individualized process.

          28.   Third, after the deal closes, the buyer must pay out the money or other consideration

that it will use to acquire the target company and pay off the outstanding debts and invoices of the

acquired entity (from the “merger consideration”). To execute this step, many buyers will deposit

the merger consideration into an account maintained by a third-party hired to process the related

payments (a “paying agent”). The paying agent typically will send paperwork to each shareholder

that the shareholder must sign and return in order to complete the payment transaction. Upon

receipt of a shareholder’s returned paperwork, the paying agent confirms everything is in order

and then pays the target company’s shareholders, vendors and lenders on the buyer’s behalf from

the funds in the paying account.

          29.   Traditionally, each of these steps was done manually. The merger parties would

engage law firms to draft the forms necessary for each shareholder to sign, and a retained “paying

agent” would mail paper copies of the required forms. As individual shareholders returned the

required, completed documentation, the paying agent would manually review what each

shareholder had submitted. The paying agent would then process payments for those shareholders

that had correctly completed all required documents. In the common event that shareholders

returned materials with errors, the paying agent would have to return the materials by mail, which

would prolong the process further.



                                                 11
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 12 of 56




          30.   Under the traditional model, this process is extremely time-consuming, slow, error-

prone, and expensive. It also provides a poor customer experience because it requires significant

shareholder action and can take weeks for shareholders to receive their merger proceeds. Even

small acquisitions can require massive amounts of physical paperwork and an enormous amount

of attorney and paying agent manpower.          Large acquisitions exacerbate these considerable

burdens, because large selling companies in M&A may have thousands of unique shareholders,

located in different states and countries, some of whom may have been divorced or passed away

(in the case of individual shareholders) or ceased to exist (in the case of entity shareholders) since

making their initial investment. These shareholders often hold different types of shares, all of

which could require the paying agent to customize different sets of forms for each shareholder,

thousands of times over, and then manually review all of the many thousands of returned

documents.

          B.    To Address Inefficiencies in the M&A Payments Market, SRSA Spent Several
                Years Developing an Industry-Leading Online-Payments Platform.

          31.   SRSA was founded in 2007 in Denver, Colorado, as a shareholder-representative

firm, meaning that it represented shareholders in issues that arose between selling shareholders

and the buyer after the closing of M&A transactions. In this role, SRSA worked in close proximity

to hundreds of M&A deals and became familiar with the common inefficiencies and burdens

plaguing the shareholder-payment and escrow industry.

          32.   Viewing the inefficiencies in the M&A-payments process up close, SRSA realized

that there was a significant opportunity around shareholder payments.             Instead of paying

shareholders using a manual, pen-and-paper route—which took weeks to execute, involved a huge


                                                 12
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 13 of 56




amount of human labor, and was highly error prone and expensive—SRSA realized that M&A

payments could be streamlined onto one platform: an online document-collection and payments

service.

          33.    In 2012, SRSA began development in its Colorado headquarters of an online M&A-

payments platform, which came to be known as “Acquiom Clearinghouse” or just

“Clearinghouse.” Clearinghouse presents shareholders with an intuitive and personalized user

interface that they can access through a web browser and through which they can conduct the entire

acquisition payments process online, from executing shareholder consents to completing payment

paperwork and giving payment instructions, including bank account information and desired form

of payment (check, wire or ACH). Clearinghouse collects and processes data that is made

available to acquiring companies and their attorneys, so that they can track the progress of

shareholders’ completion of required documents and receipt of payment. At the time SRSA

released Clearinghouse, no other company had ever before offered an online-payments platform

for M&A transactions.

          34.    Although Clearinghouse is easy to use for shareholders, developing Clearinghouse

presented a number of complicated engineering, regulatory and legal challenges that SRSA had to

overcome.       For example, SRSA had to determine how to authenticate the true identity of

shareholders over an online platform, and how to convince them to provide sensitive personal and

financial information to SRSA when SRSA had no prior relationship with many of these

shareholders. This was referred to as a “mutual authentication” problem. SRSA’s innovative

solution to the mutual authentication problem is a homegrown set of processes and algorithms

designed and optimized to ensure proper payment. Another challenge was how to ensure that the

                                                13
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 14 of 56




right consent and signature documents were provided to and collected from each individual

shareholder, and that such documents were filled out accurately. Other challenges included: how

to process payments to different kinds of entities and individuals, such as venture capital funds,

trusts, estates of deceased holders, and married couples with joint ownership; how to avoid the

errors associated with individuals having to submit multiple forms on behalf of multiple

shareholders; how to make sure that the right tax forms were processed, depending on the type of

shareholder and its location; how to handle exception processing if the holder and the company

disagreed on securities holdings or amounts of disbursements; and how to process compensation

payments to option-holders or service providers.

          35.   In addition to all of these challenges of how the system interacts with the

shareholders using it, SRSA also put considerable effort into designing how that information

would be integrated into its back-end databases and what steps the data would need to undergo in

order to validate that everything was properly completed and payment could be processed. The

back-end systems supporting the Clearinghouse platform are highly complicated, and they are

based on proprietary technology and multiple SRSA trade secrets. SRSA’s methods of solving

these problems on both the “front end” and the “back end” are highly complex and proprietary to

SRSA.

          36.   Shortly after releasing Clearinghouse, SRSA also began development of a related

product known as “Acquiom Compensation Payments” or “ACP.” ACP solves the unique

problems posed in making payments treated as compensation to employee option-holders of the

target company. These payments create a series of payroll-related complications (employee

withholdings, payroll tax payments, W-2 tax reporting, etc.) not otherwise associated with paying

                                               14
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 15 of 56




out merger compensation. SRSA’s ACP product enables SRSA to manage the payout of the target

company’s current and former employees on behalf of the buyer, without the need to involve the

buyer or acquired company’s payroll.

          37.   As with Clearinghouse, it was quite difficult to develop ACP. In addition to all the

challenges of building a payments platform (described above), SRSA had to engage in significant

operational and legal research to develop a system that comported with state and federal

regulations without turning SRSA into a full-fledged payroll company.

          38.   It took SRSA years to create the versions of Clearinghouse and ACP that existed at

the time of Tsarnas’ and Kelly’s departures. In 2015, SRSA released a commercially viable

version of its Clearinghouse online shareholder payments platform and released its ACP

compensation-payments platform later that year.        Since releasing the first version of those

platforms in 2015, SRSA has continued to improve its technology, adding new functionality and

further back-end integration. SRSA has invested roughly six years of continuous R&D, has

gathered thousands of hours of feedback from customers and users in order to refine and enhance

the product, and has spent many millions of dollars on product development.

          39.   SRSA also spent years developing two other products related to Clearinghouse and

ACP: one called Deal Dashboard, and another called Pre-Closing Solicitation. Deal Dashboard

provides detailed intelligence, data, and information to acquiring companies, attorneys, and

acquisition partners across multiple deals in which they are involved. SRSA did not publicly

disclose the existence of Deal Dashboard until November 2018 and has never publicly detailed its

specific features and functionality. Pre-Closing Solicitation automates the process of distributing,

collecting and tabulating pre-closing documents (shareholder consents and other agreements) by

                                                 15
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 16 of 56




using the Clearinghouse Platform. The Pre-Closing Solicitation product launched in November

2017.

          40.   As a result of its investments in intellectual property and sweat equity, SRSA has

built the industry-leading products for M&A payments processing: an integrated and seamless set

of tools that allow shareholders to be paid in hours, instead of weeks, and allow acquirers access

to wide-ranging data and analytics about their transactions. From its headquarters in Denver,

SRSA has provided services to over 225,000 shareholders in 100 countries, while overseeing

payments on more than 1,400 acquisitions, with a combined $145 billion in payments processed.

          41.   SRSA achieved this success because sophisticated M&A deal professionals and

multinational companies who regularly acquire other companies recognized the superiority of the

technology and products developed by SRSA. SRSA is a relatively new entrant to the M&A

escrow and payments field, competing against financial institutions with far greater resources than

SRSA and who have been providing M&A escrow and payments services for decades (albeit

without SRSA’s innovative online platform). If SRSA had only been as good as the incumbent

competitors, it never would have gained traction. It had to have a product offering that was

significantly superior.

          C.    Alex Tsarnas and Heather Kelly Stole SRSA’s Trade Secrets and Confidential
                Information and Used them to Help PNC Develop a Competing Product.

          42.   Between January and March 2018, two of SRSA’s key employees with

responsibility for its Clearinghouse product—Alex Tsarnas and Heather Kelly—departed SRSA

under highly suspicious circumstances and joined PNC. SRSA fired Tsarnas, SRSA’s former head

of sales, on January 23, 2018, shortly after SRSA discovered that Tsarnas had embezzled over


                                                16
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 17 of 56




$35,000 from the company through deliberate misuse of multiple credit cards and falsification of

his expense reports. But even before SRSA terminated his employment, Tsarnas and his friend

Kelly—a key relationship manager for SRSA with deep knowledge of the technical backbone and

future direction of the Clearinghouse product—had been plotting to leave the company and create

a competing product. In early March 2018, Kelly abruptly quit SRSA and joined PNC. Tsarnas

joined Kelly at PNC within the month.

          43.   Prior to hiring Tsarnas and Kelly, PNC acquired Fortis—a competitor of SRSA’s

in the shareholder representation business—in or about December 2017.            At that time, on

information and belief, Fortis had a solid reputation in the shareholder-representation business but

did not have a product that competed with SRSA’s escrow and payments offerings and had not

announced its intent to develop one. Yet, on information and belief, by April 1, 2019 and possibly

earlier, PNC had introduced products and services that purport to replicate all of SRSA’s products

and services: (1) PNC Paid, a shareholder-payments platform that obviously competes with

Clearinghouse; (2) Optionholder Compensation Payments, which appears to mimic Acquiom

Compensation Payments; (3) Deals Dashboard, which purports to deliver the same functionality

as SRSA’s Deal Dashboard, with the same name no less; and (4) Pre-Closing Solicitation, which

seems to be the same service as SRSA’s Pre-Closing Solicitation service, again using a name that

SRSA itself coined. PNC’s ability to launch these products so rapidly—less than a year and a half

after acquiring Fortis, and approximately one year after hiring Tsarnas and Kelly—aroused

SRSA’s suspicion. As the innovator in the automated payment processing space, SRSA knows

that navigating the technical and legal complexities of developing online M&A payments and



                                                17
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 18 of 56




related products (without the benefit of SRSA’s proprietary know-how and information) would

require considerably more time.

          44.   In SRSA’s ensuing investigation, SRSA uncovered evidence of widespread and

brazen misappropriation of its highly confidential and trade secret information by Kelly and, upon

information and belief, assisted by Tsarnas. SRSA also uncovered evidence indicating that Kelly

and Tsarnas unlawfully used SRSA’s trade secret information to assist PNC in developing its

competing products.

                1.    2014 – 2017: Tsarnas and Kelly Take Positions of Trust and
                      Responsibility at SRSA.

          45.   In 2014, SRSA sought a senior manager for its business development group and

considered Alex Tsarnas for that role.     As part of checking Tsarnas’s background, SRSA

discovered that Tsarnas misrepresented that he graduated from Fordham University in 1993.

When SRSA confronted Tsarnas about this discrepancy, Tsarnas acted confused and pleaded it

was an honest mistake. In reliance on Tsarnas’s explanation, SRSA hired him on September 14,

2014 as Managing Director – Global Business Development, to lead SRSA’s sales, business

development, and relationship management functions.

          46.   As a condition of his employment, Mr. Tsarnas entered into SRSA’s Employee

Invention Assignment and Confidentiality Agreement (“EIAC Agreement”), pursuant to which

Tsarnas agreed to protect and never disclose SRSA’s proprietary information and that he would

not—for a one-year period after his separation from SRSA—solicit or take away any SRSA

employees, consultants, suppliers, or customers. Tsarnas’s signed EIAC Agreement with SRSA




                                               18
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 19 of 56




is appended hereto as Exhibit A. SRSA would not have employed Tsarnas in any capacity but for

his undertaking of these contractual obligations.

          47.   Tsarnas’s role at SRSA was a critical and sensitive one. Tsarnas was a member of

the senior management at SRSA. In this capacity, Tsarnas managed SRSA’s entire sales force,

was actively involved in setting SRSA’s pricing strategy, participated more broadly in SRSA’s

strategic decision-making, and held ultimate decision-making authority for offering special pricing

on unique deals or for key customers. By necessity of his high-level, senior management position

at SRSA, Tsarnas had deep knowledge regarding SRSA’s product features and product

development, profitability of various products and offerings, marketing and market differentiation,

strategic partner relationships, client contacts, and client development, among other information.

          48.   Heather Kelly joined SRSA on June 9, 2014 as a Senior Vice President and

Relationship Manager. Like Tsarnas, Kelly signed SRSA’s EIAC Agreement upon joining the

company. Kelly’s signed EIAC Agreement with SRSA is appended hereto as Exhibit B.

          49.   Kelly’s responsibilities at SRSA included working with SRSA’s customers to

identify product needs and help customers implement the Clearinghouse product. In this role, she

became intimately familiar with the Clearinghouse and ACP products. Since these offerings did

not exist before SRSA invented them, SRSA taught Kelly, during her tenure with the company,

how these products worked and were designed, their value proposition for customers, and best

practices for bringing them to market. As a result, Kelly had access to SRSA’s most secret and

critical business information regarding those products, including technical details of the products.

She also had access to, and knowledge of, SRSA’s future product strategies and product roadmaps

(including the plans for Deal Dashboard), customer lists and pricing information. She also

                                                19
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 20 of 56




participated in SRSA corporate strategy meetings at which SRSA defined the future direction of

its escrow, payments, and data products.

                2.     January 2018: SRSA Fires Tsarnas Following Discovery of Tsarnas
                       Embezzling More than $35,000 from the Company.

          50.   While employed by SRSA, Tsarnas intentionally and repeatedly defrauded SRSA

by using SRSA-issued corporate credit cards for various expenses, and then submitting falsified

expense reports suggesting he had paid for them with personal monies. In order to create a

confusing paper trail, Tsarnas utilized twenty different personal and corporate cards, as well as

cash and a PayPal account, to pay for corporate expenses, sometimes duplicating and cancelling

expenses on multiple cards that were nonetheless submitted for reimbursement. As Tsarnas

became more aggressive in his behavior, his improper reimbursement amounts gradually

increased. In December of 2017—the month Tsarnas got caught—he sought reimbursement for

approximately $4,400 in falsified expenses.      In total, during the two-year period spanning

December 2015 through December 2017, Tsarnas embezzled $35,050.98 from SRSA using these

techniques.

          51.   SRSA discovered Tsarnas’s misconduct in December 2017, investigated it over the

ensuing weeks, and terminated Tsarnas on January 23, 2018. When SRSA confronted Tsarnas

with proof of that he had embezzled tens of thousands of dollars from the company, Tsarnas

initially feigned confusion (as he had when confronted years prior about misrepresenting his

educational background).     But after seeing the overwhelming evidence of his intentional

misconduct, recorded in the pattern of falsified expense reports he submitted over a lengthy period

of time, he eventually admitted he had submitted false statements for reimbursement and agreed


                                                20
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 21 of 56




to (and did) repay the fraudulent reimbursements he had embezzled from SRSA. Tsarnas’s illegal

and unethical past misconduct demonstrates his dishonesty and malicious intent to harm SRSA in

order to further his own personal interests. Following his termination, this only intensified.

                3.     January – March 2018: Tsarnas and Kelly Plot To Start a Competing
                       Payments Business and Join PNC.

          52.   Even before SRSA terminated Tsarnas on January 23, 2018, Tsarnas’s friend Kelly

was coordinating with him to leave SRSA and start a competing automated escrow and payment

service at another financial institution. Between January 5 and 11, 2018, Kelly used her SRSA-

issued laptop to correspond with both the General Counsel and CFO of Western Alliance Bank

regarding a position in which, on information and belief, she would spearhead the development of

a competing automated escrow and payment product. In this correspondence, she highlighted her

ability to “move . . . clients” from one company to another and to “innovate the product from a

technology standpoint.” On January 12, 2018, Kelly forwarded this correspondence to Tsarnas.

          53.   Tsarnas and Kelly continued plotting to leave SRSA and build a competing product

in the weeks following Tsarnas’s termination from SRSA on January 23, 2018.

          54.   On January 26, 2018, Tsarnas received an email from Wilmington Trust, which is

a competitor to SRSA, regarding a job opportunity. He forwarded that email to Kelly with a note

saying, “Game on.” On information and belief, in subsequent interviews with Wilmington Trust

for a senior sales position, Tsarnas bragged that he would “bring the SRS team with him” if hired—

despite his clear contractual obligation not to solicit SRSA employees for twelve months after

leaving.




                                                21
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 22 of 56




          55.   On February 8, 2018, Kelly asked SRSA director of human resources Hannah Lee

to send Kelly her SRSA offer letter and EIAC Agreement (stating that her financial planner had

requested them) and then forwarded the documents to her personal email address.

          56.   On February 14, 2018—three weeks after SRSA fired Tsarnas—Kelly introduced

Tsarnas to her contacts at Western Alliance by email.

          57.   By February 15, 2018, Tsarnas had started employment negotiations with PNC and,

upon information and belief, was soliciting Kelly to join him at PNC. As Kelly told SRSA’s

human resources director in her exit interview, Tsarnas told Kelly she could expect a job offer

from PNC and urged Kelly to “hear them out.” On February 15, 2018, Tsarnas sent Kelly a draft

email to PNC regarding his contract negotiations, indicating that he hoped to be paid upwards of

$1 million per year by PNC, and including language that states: “I’d also like assurances that

any legal or threatening correspondence from SRA Acquiom will be managed/responded to

through PNC legal (which should probably apply to Heather as well).” Tsarnas and Kelly’s

coordinated request for legal indemnification in the event of a lawsuit by SRSA shows

consciousness of their coordinated and corrupt intent to compete unfairly against SRSA.

          58.   Then, on February 21, 2018, Tsarnas sent a PowerPoint presentation to Kelly called

“Building the E&P Platform 022018.” The presentation is geared towards convincing a bank to

enter the escrow and payments business. It notes that “an automated platform than can dissect

SellCo [i.e., target company] cap tables, aggregate data for payments processing – integrate the

LOT and tax form approval process – with limited human intervention – and create the required

tax reporting”—in other words, replicate SRSA’s Clearinghouse product—“is the holy grail of

payments engines for the M&A market.”            Tsarnas’s cover email to Kelly attaching the

                                                22
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 23 of 56




presentation stated: “I want to get it right with respect to the order of building things and a

reasonable expectation re timing. They [upon information and belief, PNC] are interested in the

broader ‘escrow’ opportunity with M&A as the anchor.” On information and belief, Tsarnas and

Kelly did not know from their pre-SRSA experience how to build the “holy grail”—but they knew

how SRSA had done it, and they could use SRSA confidential information and documents to teach

PNC how to build a copycat product.

          59.   On February 23, 2018—two days after receiving the draft presentation from

Tsarnas and two weeks before her resignation—Kelly accessed and printed from SRSA’s

corporate share drive two critical SRSA documents that are themselves SRSA trade secrets and

include numerous independent SRSA trade secrets: one called “Payment Product Specifications

vol.2.docx,” and one called “Imports process and procedures.docx.” These documents contain

trade secret information regarding the functionality and back-end processes of the SRSA product

that Tsarnas’s presentation referred to as “the holy grail of payments engines for the M&A

market.” These are not documents that Kelly would have needed to access in the ordinary course

of her business in February 2018.

          60.   Kelly resigned from SRSA on March 8, 2018, and, on information and belief, began

work at PNC on or before March 19, 2018. On information and belief, Tsarnas began employment

at PNC shortly thereafter, on or around March 21, 2018. As detailed below—but obviously

unbeknownst to SRSA at the time—Kelly kept and took with her an SRSA laptop that contained

thousands of SRSA confidential documents and trade secrets that, combined with the documents

she had printed and the knowledge she and Tsarnas already possessed in their minds, would



                                               23
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 24 of 56




provide a competitor an enormous head start in building a competing product from scratch and

commercializing that product.

                4.     March 8, 2018 – March 16, 2018: Kelly Downloads and Emails Herself
                       Thousands of SRSA Confidential and Trade Secret Files and Attempts
                       to Cover Her Tracks.

          61.   At the time Kelly resigned from SRSA on March 8, 2018, she was in possession of

the SRSA-issued work laptop she had been using since June 2017 (hereinafter, Kelly’s “new

MacBook”). SRSA issued the new MacBook to Kelly in June 2017 to replace her former SRSA-

issued laptop (Kelly’s “old MacBook”). At that time, SRSA instructed Kelly, who worked

remotely, on how to transfer her SRSA user profile and files from her old SRSA MacBook to the

new MacBook. Kelly never returned her old MacBook to SRSA after executing this transfer—

even though she was contractually obligated to cease using all SRSA-issued equipment upon the

termination of her employment and return it to SRSA, and SRSA’s human resources director

specifically admonished Kelly of these obligations during her exit interview. SRSA did not realize

Kelly still maintained the old MacBook or that it still contained confidential SRSA information.

          62.   Although Kelly resigned on March 8 and her final day of employment with SRSA

was March 9, 2018, Kelly did not return the new MacBook to SRSA until March 16, 2018. A

forensic analysis, conducted in the last few weeks, has indicated that on or around March 12, 2018,

mere days after departing SRSA, Kelly booted up her old SRSA MacBook and used it to access

her SRSA-issued Google Drive account—a cloud-based document management account that

allowed Kelly, during her employment with SRSA, to store and save SRSA documents in the cloud

and to “sync” her work laptop to ensure that it locally saved the Google Drive’s complete contents.

In short, on information and belief, Kelly kept her old SRSA-issued MacBook after leaving the

                                                24
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 25 of 56




company, used it to access her SRSA Google Drive account, downloaded thousands of SRSA

confidential, proprietary, and trade secret documents from her Google Drive account as it

apparently existed in March 2018, and surreptitiously kept them in her possession after joining

PNC.

          63.   Kelly’s actions were only discovered because, when Kelly booted up her old SRSA

MacBook on or about March 12, 2018, the old MacBook also backed up into an SRSA-licensed

cloud-based disaster recovery platform called CrashPlan. CrashPlan creates back-ups of SRSA-

issued machines registered with a “token.” Since Kelly’s new MacBook (the one she was using

immediately before leaving the company) was a copy of the old MacBook, the two SRSA-issued

computers shared the same CrashPlan token.

          64.   SRSA only learned last month that Kelly apparently still possesses the old SRSA-

issued MacBook and has continued to use it. SRSA has withheld from opening any files saved to

CrashPlan from Kelly’s old MacBook (because it appears from the directory of files that Kelly

may have also comingled PNC documents or information on the old MacBook with the SRSA

documents and information she downloaded onto that computer). However, SRSA and its forensic

analyst have been able to review, via the CrashPlan administrator tool, a directory of all files that

Kelly’s old MacBook saved to CrashPlan on or about March 12, 2018, and continued saving in

subsequent backups. That review indicates that Kelly’s old MacBook retrieved thousands of

confidential, proprietary, and trade secret documents from Kelly’s Google Drive account when

Kelly booted it up after leaving SRSA, and that those documents remained in Kelly’s possession

on her old MacBook as recently as May 2019.



                                                 25
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 26 of 56




          65.   Upon information and belief, Kelly’s unlawful retention of SRSA’s confidential,

proprietary, and trade secret information was knowing and intentional. The limited forensic

information available to SRSA from viewing the file directory of the CrashPlan backup for Kelly’s

old SRSA MacBook indicates user activity that postdates Kelly’s departure from SRSA on March

8, 2018. Upon information and belief, this user activity includes the creation of a file on or about

March 20, 2018 (when Kelly started at PNC) entitled “PNC Escrow and Payment.pptx”—a file

that may include Kelly and Tsarnas’s plan for how to build a knock-off version of SRSA’s

products. Moreover, the directory listings indicate that, between May 2 and May 4, 2019—more

than a year after failing to return her SRSA laptop and downloading thousands of files through

Google Drive—Kelly deleted the entire SRSA Google Drive folder from the old SRSA-issued

MacBook. Not coincidentally, this deletion activity occurred on the day, or the day after, outside

counsel visited SRSA headquarters to investigate potential trade secret misappropriation by Kelly,

Tsarnas, and PNC. On information and belief, Kelly’s activities constituted intentional spoliation

of evidence relevant to potential litigation.

          66.   Kelly’s retention of her old SRSA-issued MacBook and her accessing of SRSA

files on that computer was a direct violation of the terms of Kelly’s employment agreement.

Paragraph 4 of Kelly’s employment agreement strictly required the return, upon Kelly’s departure

from the company, of all “SRS Property,” including all SRSA “documents” and “computers”:

                During and after your employment, you will not use any SRS
                Property for any purpose other than for the benefit of SRS. . . . In
                the event of your termination of employment, or at any time at the
                request of SRS, you will return all SRS Property. You will also
                return all copies of SRS Property, and any work product derived
                from SRS Property.


                                                26
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 27 of 56




          67.   On March 12, 2018, SRSA’s head of human resources, Hannah Lee, conducted an

exit interview with Kelly in which Ms. Lee specifically admonished Kelly that she was

contractually obligated to immediately return to SRSA all company-issued equipment and all

proprietary information and documents.

          68.   Kelly’s misconduct runs even deeper. After Kelly resigned from SRSA on March

8, 2018, and after SRSA demanded the return of her SRSA Property, but before Kelly returned

her new MacBook on March 16, Kelly accessed the new MacBook in order to email SRSA

documents from one of her personal accounts (hckelly@gmail.com) to another account that, upon

information and belief, is also one of her personal accounts (heather@vlpaintdesign.com). Kelly

transmitted at least a dozen SRSA files to herself in this manner on March 13, 2018—five days

after her resignation. Most of these files were confidential to SRSA. One of them, entitled “SRSA

Payments Spreadsheet 1.25.18,” is an SRSA trade secret document that includes detailed templates

for collecting relevant information from deal parties. The templates, internally developed over

multiple years of iteration, identify the precise shareholder, employee or recipient information

SRSA needs from customers to accurately process payments and tax reporting for all types of

payments, including compensation payments.

                5.     March 2018 – Present: Tsarnas and Kelly Use SRSA’s Trade Secret
                       Information to Build, Launch, and Sell PNC’s Competing Products.

          69.   By April 2019, and possibly much earlier, PNC released a product called PNC Paid.

According to public marketing information, PNC Paid purports to provide the same services as

SRSA’s Clearinghouse and ACP products. PNC even uses SRSA-created terminology to describe

those products and services, such as “Pre-Closing Solicitation” and “Deals Dashboard”—the latter


                                               27
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 28 of 56




a new product that was under development at SRSA when Kelly and Tsarnas left but not yet

publicly announced. Without the benefit of discovery, SRSA cannot yet establish precisely how

Kelly, Tsarnas and PNC utilized SRSA trade secrets in developing PNC Paid. But there is

compelling inferential evidence that the PNC product is based on purloined SRSA information.

          70.   First, PNC brought PNC Paid to market very quickly. On information and belief,

PNC had no M&A escrow and payments product at all when they hired Kelly and Tsarnas, and

certainly not an online M&A payments product. That they brought a competitive product to market

within a year or less is highly suspicious. SRSA has spent six years of continuous R&D and

refinement to overcome not only complicated engineering and operations hurdles, but also legal

and regulatory issues, challenging issues of personal authentication, and process/workflow issues.

With only twelve months of development, PNC Paid purports to have accomplished all the major

features of SRSA’s platform. On information and belief, that is simply too short a period for PNC

to have built from scratch an online-payments business that is technically sophisticated and legally

and operationally sound.

          71.   On information and belief, other major banks have tried unsuccessfully to release

M&A payments products that can achieve what SRSA does. For example, on information belief,

both JP Morgan and U.S. Bank were actively trying for years to build a payments platform that

could accomplish what SRSA does; they have never released commercially viable products.

Another bank, Wilmington Trust, attempted to release an online-payments platform called

“FASTTRACK” in or around 2017. On information and belief, Wilmington Trust spent years

trying to develop FASTTRACK, but to date does not appear to have had meaningful commercial

success with it.

                                                28
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 29 of 56




          72.   Second, evidence discovered recently, since PNC’s launch of PNC Paid, indicates

that Kelly’s knowledge of how to build Clearinghouse (if not also the documents she stole) was

critical to the development of PNC’s product. On April 4, 2018—three weeks after Kelly left

SRSA—she sent the following chain of text messages to a former colleague at SRSA: “PNC hired

me but they weren’t ready for me, my day is like: review [PNC’s] draft of EA, tell Them [sic]

what system I need them to buy for escrows. *waits for system and bakes pies. Or yesterday 3

hours with developers. *waits for output and bakes pies Lol! Or Friday. Reviews kyc, proposes

modifications, *waits and bakes pies[.] I’m not going to sell anything until it’s perfect.. so until

then I have no deals to do… it’s lovely.” This text message demonstrates Kelly’s integral role in

directing the development of PNC’s competing escrow and payments product, less than four weeks

after departing SRSA.

          73.   Third, on or about March 6, 2018, while Tsarnas was (on information and belief)

negotiating a compensation package with PNC, Tsarnas sent an unsolicited text message to

SRSA’s Chief Data Scientist, Glenn Kramer, inquiring whether Kramer might be looking for new

job opportunities. Kramer was one of the primary technical architects of Clearinghouse and was

instrumental in numerous aspects of SRSA’s escrow and payments technology. Tsarnas and

Kramer were not friends and had minimal interaction at SRSA. On information and belief, Tsarnas

reached out to Kramer not only because PNC needed additional technical resources to create a

competitive product, but also because PNC would need to understand SRSA’s development

history—and what routes SRSA purposefully abandoned or chose not to pursue—to develop a

competing product in short order.



                                                29
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 30 of 56




          74.   Fourth, Kelly and Tsarnas possessed enough knowledge concerning the details of

SRSA’s products and technology (not to mention the information in the documents Kelly stole

from SRSA when she departed) to provide PNC with a critical head start on key development

decisions, needed features, operational integration, and sales/pricing strategy.

          75.   Fifth, PNC’s own marketing materials reveal that PNC relied on stolen SRSA

confidential information, and reveal PNC’s intent to compete unfairly against SRSA. Specifically,

PNC’s marketing materials purport to show a screenshot of a form that PNC Paid publishes for its

customers. But the form in the image on the screen, in PNC’s own materials, is a non-public,

internal draft version of an SRSA document, a Letter of Transmittal (LOT) form developed to be

compatible between SRSA’s Clearinghouse product and its back-end systems (which explains the

SRSA-specific field tags “S1)”, “S2)”, etc.). Defendants did not even bother to change the font

style, the distinctive formatting, or SRSA’s custom language at the top of the form. SRSA's non-

public form is reproduced first below, followed by the form from PNC Paid marketing materials.




                                                 30
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 31 of 56




               SRSA LOT document [Full Letter of Transmittal Example.pdf]




                                          31
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 32 of 56




           PNC Paid Marketing Material, found at https://www.pnc.com/content/dam/pnc-
  com/pdf/corporateandinstitutional/Treasury%20Management/pnc-paid-brochure.pdf (last visited July
                                             10, 2019)

                                                32
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 33 of 56




In other words, PNC is literally palming off SRSA materials as its own work product. Not

surprisingly, the SRSA document above is the same internal draft version that Kelly had in her

possession.

          D.    PNC’s Use of Trade Secrets Gives It an Unfair and Illegal Advantage in the
                Marketplace.

          76.   PNC’s use of SRSA trade secrets to develop PNC Paid has enabled PNC to compete

for, and win, business that would have otherwise gone to SRSA. On information and belief, PNC

has represented to customers (both existing and potential customers of SRSA) that it can provide

all the services SRSA does, but at a lower price. That is a direct result of PNC’s misappropriation

of trade secrets, both because such misappropriation enabled PNC to get to market with a

competitive product more quickly and because the R&D savings from PNC’s misappropriation

enable PNC to price its services more competitively.

          77.   Moreover, on information and belief, Defendants (with information known to

and/or provided by Tsarnas and Kelly) have used SRSA’s trade secret knowledge of SRSA’s

customers and SRSA’s pricing schedules and strategies, to compete more aggressively in the M&A

market. That includes not only customer lists and pricing schedules that were among the

documents stolen by Kelly but also information known to Tsarnas and Kelly about how SRSA’s

customers prefer to operate, their key characteristics, preferences, and points of contact, and what

is required to win their business (information obtained by them while at SRSA).

          78.   To be clear, at the time SRSA terminated Tsarnas’s employment, no one at the

company had deeper knowledge regarding SRSA’s prices and pricing strategies. As the head of

SRSA’s sales organization, Tsarnas was directly involved in setting SRSA’s pricing strategy and


                                                33
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 34 of 56




had primary responsibility for educating SRSA’s sales force regarding that strategy. By necessity,

he had intimate familiarity with SRSA’s fee and discount schedules, including the factors used by

SRSA to determine when to lower prices or offer greater incentives or benefits for a particular

product or deal. Tsarnas also had a deep understanding of the profit margins for each of SRSA’s

different product offerings. All of this information would provide a critical advantage to an

unscrupulous competitor seeking to undercut SRSA’s prices in ways SRSA could not match and/or

in ways designed to preserve maximum profit margins for the competitor.

          79.   To date, SRSA has lost at least eight deals to PNC as a result of Defendants’ trade

secret misappropriation.

          80.   SRSA was in negotiations with Customer 1 for SRSA to provide payment and

escrow services, as well as compensation payments. SRSA spent significant time with Customer

1’s management team, and all indications were that SRSA would be retained. At the last minute,

another provider, hinted and believed to be PNC, came in and took all of the business. Customer

1 told SRSA “you aren’t the only game in town anymore,” and that the other provider had come

in with prices “quite a bit” lower.

          81.   SRSA had a Master Services Agreement (MSA) with Customer 2, a frequent

acquirer of smaller companies and a loyal customer of SRSA, whereby SRSA would be Customer

2’s dedicated provider for M&A services, including payment, escrow, and compensation

payments. Customer 2 had entered into the MSA in May 2017, and renewed the agreement in

October 2018. SRSA had invested significant time in developing its relationship with Customer

2 and had received nothing but positive feedback from them over the course of 18 deals. It was

not publicly known that Customer 2 was one of SRSA’s leading customers, but Tsarnas and Kelly

                                                34
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 35 of 56




knew that information. In or around April 2019, on information and belief, PNC, Tsarnas and

Kelly specifically targeted Customer 2 and, with the benefit of SRSA confidential information and

trade secrets, convinced Customer 2 to end the MSA and commit its business to PNC instead.

Customer 2 told SRSA that PNC’s prices were significantly better than SRSA’s.

          82.   SRSA also had an MSA with Customer 3, which is also a frequent acquirer of

smaller companies. Customer 3 signed the MSA in March 2018, but the contract was in the works

for many months before, and Tsarnas and Kelly were involved in its negotiation. SRSA had

likewise invested significant time in developing its relationship with Customer 3 and been

rewarded with nothing but positive feedback and additional business. It was not publicly known

that Customer 3 was one of SRSA’s leading customers, but Tsarnas and Kelly knew that

information. Since about August 2018, Customer 3 has stopped working with SRSA. On two

separate occasions, SRSA has bid on payments and escrow and compensation business for

Customer 3, but Customer 3 indicated it was giving the business to PNC instead. Upon information

and belief, PNC, Tsarnas and Kelly, with the benefit of SRSA confidential information and trade

secrets, specifically targeted Customer 3 and convinced Customer 3 to stop working with SRSA.

          83.   SRSA has lost out to PNC on at least five other opportunities to serve as the

payments platform on M&A transactions this year. On two of those occasions, SRSA placed a bid

to handle payments and escrow for the transaction, and the customer told SRSA that PNC won the

business on the basis of their lower price. On three other occasions, SRSA placed a successful bid

to serve as the shareholder representative for a deal but was informed that PNC had already been

retained for the payments and escrow part of the transaction, and there was no reason for SRSA to

bid on it.

                                               35
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 36 of 56




          84.   Unless PNC is enjoined, PNC (assisted by Tsarnas and Kelly) will continue to use

misappropriated SRSA trade secret information, and products derived therefrom, to compete

unfairly against SRSA in the sale of such products, which are now being marketed by PNC as a

lower-priced alternative.

          85.   In the same spirit, and in order to obtain an unfair competitive advantage, PNC is

aggressively recruiting SRSA’s relationship managers. Within the last three months, PNC has

successfully recruited two additional SRSA valued employees, Luda Semenova and Lisa Kremers.

On information and belief, it is the misappropriation of SRSA trade secrets that has enabled PNC

to recruit these employees—because without a product derived from SRSA’s trade secrets, they

would not have a working product that could entice SRSA’s employees to leave. Discovery will

confirm whether Kelly and/or Tsarnas violated their contractual agreements in soliciting those

additional employees to leave SRSA.

          E.    The Trade Secrets at Issue.

          86.   The trade secrets stolen by Tsarnas and Kelly and brought to PNC include trade-

secret aspects of the functionality and back-end systems supporting Clearinghouse, ACP and Deal

Dashboard (“Technical Trade Secrets”), including: (1) mutual authentication methods and

supporting algorithms; (2) processes for creating a shareholder-specific M&A homepage; (3)

automated methods for generating customized packets of documents for signature in the M&A

process (including customized agreements for particular deals and shareholders); (4) methods for

providing entry privileges to shareholders without a registered email address; (5) the functionality,

interface and product development plans for “Deal Dashboard”; (6) methods for generating new

document forms for “Enhanced Document Collection”; (7) payment processing work flows; (8)

                                                 36
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 37 of 56




methods for generating customized Letter of Transmittal forms; (9) methods for spreadsheet

conversion and for extracting data from transaction documents to support the back-end operations

of its platforms; (10) methods and workflows for SRSA’s Pre-Closing Solicitation product; (11)

methods for managing vesting schedules for future payments; (12) methods for processing offline

physical documents for integration into SRSA’s back-end online systems; (13) processes for

servicing transactions involving target companies that did not issue stock certificates to

shareholders (uncertificated deals) and for target companies that used only book-entry for

recording shareholdings; and (14) the legal and financial structure for its ACP product.

          87.   SRSA’s Technical Trade Secrets are detailed in documents misappropriated by

Kelly, including by copying the contents of her SRSA-issued laptop to a new computer before

returning it to SRSA, such as SRSA’s confidential product roadmaps and product specification

documents. Additionally, Tsarnas and Kelly each possessed knowledge (in their heads) of some

or all of SRSA’s Technical Trade Secrets by virtue of their roles at SRSA prior to joining PNC.

SRSA takes reasonable efforts to protect the secrecy of this information and the documents

containing this information, and the information generates economic value from being kept secret

because a competitor could use it to accelerate development of a competing product—as PNC did.

          88.   The misappropriated trade secrets also include SRSA’s confidential financial

information, business plans and go-to-market strategies, pricing, and customer information

(collectively, “Commercial Trade Secrets”), such as: (1) confidential aspects of SRSA’s finances;

(2) SRSA’s pricing strategies; (3) business and marketing plans; (4) SRSA’s individual customer

prices; (5) SRSA’s customer lists and sources of business referral; and (6) SRSA’s institutional

knowledge regarding key characteristics of its customers, such as their loyalty to SRSA, their

                                                37
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 38 of 56




volume of M&A activity, their contracting and product preferences, and whether they have entered

into a master services agreement with SRSA.

          89.   SRSA’s Commercial Trade Secrets are contained in documents misappropriated by

Kelly, such as SRSA’s financial statements and audits, fee schedules, individual customer

contracts, and lists of SRSA’s customers and sources of business referral. Additionally, Tsarnas

and Kelly each knew some or all of SRSA’s Commercial Trade Secrets by virtue of their customer-

facing roles at SRSA prior to joining PNC. SRSA takes reasonable efforts to protect the secrecy

of this information and the documents containing this information, and the information generates

economic value from being kept secret because a competitor could use it erode SRSA’s market

share and revenue by, for example, targeting and winning the business of SRSA’s most valuable

customers, and undercutting SRSA’s prices in ways that SRSA cannot match and/or while

maximizing potential profit margin. SRSA is still evaluating the full scope of misappropriated

trade secrets and will continue to identify additional relevant trade secrets as discovery progresses.

          F.    SRSA Protects the Secrecy of Its Confidential Information and Trade Secrets.

          90.   To preserve its trade secrets and other sensitive information, SRSA maintains a

variety of policies and practices to protect its confidential information. Within the company,

SRSA restricts access to confidential internal documents to only employees who have the job

duties to view confidential information. Outside the company, SRSA does not reveal confidential

information to its customers or competitors.




                                                 38
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 39 of 56




                1.     SRSA Employees, Including Heather Kelly and Alex Tsarnas, Are
                       Bound by Confidentiality Agreements.

          91.   SRSA requires all of its employees to sign an “Employee Invention Assignment

and Confidentiality Agreement” (the “Confidentiality Agreement”) as a condition to their

employment agreement.

          92.   In paragraphs seven, eight, nine, and twelve of this agreement, SRSA employees

agree to the following:

                7.      Trade Secrets. During and after my employment, I will hold
                all Trade Secrets of Company in confidence; I will not disclose these
                Trade Secrets to anyone. . . . “Trade Secrets” means the information
                described in the Description of Trade Secrets (Attachment A
                hereto), as pertaining to SRS or any of its affiliates, and any other
                information that from time to time may be identified by Company
                as confidential or is otherwise known to me as being confidential,
                whether embodied in memoranda, manuals, letters, or other
                documents, computer disks, tapes or other information storage
                devices, hardware, or other media or vehicles.
                8.      Proprietary Information. I understand that my employment
                by the Company creates a relationship of confidence and trust with
                respect to any information of a confidential or secret nature that may
                be disclosed to me by the Company that relates to the business of
                the Company or to the business of any parent, subsidiary, affiliate,
                customer or supplier of the Company or any other party with whom
                the Company agrees to hold information of such party in confidence
                (“Proprietary Information”). Such Proprietary Information includes
                but is not limited to Trade Secrets, Inventions, marketing plans,
                product plans, business strategies, financial information, forecasts,
                personnel information and customer lists. Proprietary Information
                does not include information generally known or that is or becomes
                public domain information through no fault of mine.
                9.     Confidentiality. At all times, both during my employment
                and after its termination, I will keep and hold all such Proprietary
                Information in strict confidence and trust, and I will not use or
                disclose any of such Proprietary Information without the prior
                written consent of the Company, except as may be necessary to
                perform my duties as an employee of the Company for the benefit
                                                  39
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 40 of 56




                of the Company. Upon termination of my employment with the
                Company, I will promptly deliver to the Company all documents
                and materials of any nature pertaining to my work with the Company
                and I will not take with me any documents or materials or copies
                thereof containing any Proprietary Information.
                                              .   .    .
                12.     Return of Company Documents. When I leave the employ of
                the Company, I will deliver to the Company any and all drawings,
                notes, memoranda, specifications, devices, formulas, and
                documents, together with all copies thereof, and any other material
                containing or disclosing any Inventions, Third Party Information or
                Proprietary Information of the Company. I further agree that any
                property situated on the Company’s premises and owned by the
                Company, including disks and other storage media, filing cabinets
                or other work areas, is subject to inspection by Company personnel
                at any time with or without notice. Prior to leaving, I will cooperate
                with the Company in completing and signing the Company’s
                termination statement.

          93.   Attachment A of the SRSA Confidentiality Agreement further defines trade secrets

to include, among other items: customer and prospective customer lists; marketing plans and

strategies; income statements and financial information; research and development projects;

software and hardware documentation, and more.

          94.   On June 9, 2014, Kelly agreed to the terms of SRSA’s Confidentiality Agreement

as part of her employment agreement. On August 23, 2014, Tsarnas agreed to the terms of SRSA’s

Confidentiality Agreement as part of his employment agreement.

                2.     SRSA’s Internal Policies Prohibit the Unauthorized Sharing of
                       Confidential Information.

          95.   In addition to the Confidentiality Agreement in its employee contracts, SRSA also

has a Corporate Information Security Policy (“CISP”) and an Acceptable Use Policy for all of its

employees. SRSA’s CISP is appended hereto as Exhibit C. All employees undergo mandatory


                                                  40
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 41 of 56




training on these policies. SRSA’s CISP makes clear that confidential information must be shared

in a secure manner. It states that:

                Documents with confidential information must be stored in a secure
                manner either within locked cabinets or secured facilities.
                Electronic documents with confidential information, including
                stored images, must be transmitted encrypted where possible and
                stored in systems that are subject to access control.

(Exhibit C at 5.)

          96.   SRSA’s CISP also provides the following additional security measures for keeping

confidential information secure:

                i)     Employees must enter a user ID and authentication to access
                       confidential information;
                ii)    Employees may send confidential information only by secure email
                       system;
                iii)   Remote access to SRSA’s shared network resources requires multi-
                       factor authentication;
                iv)    SRSA maintains physical security at all company sites; and
                v)     SRSA imposes limitations on the use of external storage devices.

          97.   Similarly, SRSA’s internal Acceptable Use Policy mandates “clean desk” and

“clean screen” requirements that require employees to secure sensitive physical documents and

files away from plain sight. SRSA’s Acceptable Use Policy requires that “All data should be

stored in the appropriate SRSA record repositories” and that “Accessing or viewing SRSA

information without a business reason to do so is strictly prohibited.”

                3.     Within the Company, SRSA Restricts Access to Confidential
                       Documents.

          98.   Beyond the written limitations in place in SRSA’s contracts and its policies,

SRSA’s internal systems restrict employees who do not have the appropriate level of authorization

from accessing particularly sensitive (or “highly confidential”) documents.

                                               41
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 42 of 56




          99.    SRSA restricts access to many of its highly confidential operational, product, and

technological documents on a “need-to-know” basis—i.e., SRSA provides access only to

employees whose job duties requires it. For an SRSA employee to get access to the database

storing these documents, a senior manager in SRSA’s operations team must invite the employee

to access it. Otherwise, such information is accessible only to select SRSA’s employees who are

in SRSA’s product-development and operations team.

          100.   Because of the importance of these highly confidential documents to the company,

only a limited group of employees are allowed broad access to confidential documents relating to

SRSA’s technology and its business strategies, including members of the company’s executive

team, developers and others that would need to know such information. Tsarnas and Kelly were

in positions of trust and responsibility that would have given them access to substantial sensitive

and confidential information regarding SRSA’s technology and business for which access is

limited even internally within SRSA.

                 4.     SRSA Does Not Reveal Confidential Information to Its Shareholder
                        Users.

          101.   SRSA maintains the secrecy of the back-end processes that enable its products to

function. While individual shareholders have access to the Clearinghouse platform, their user

experience is limited to the user interface accessible through their web browser and does not enable

them to view how SRSA authenticates its shareholders, how it stores information provided by

them, and how its platform processes information given to it by those shareholders. These back-

end functions are viewable only by specific SRSA employees and partners.




                                                 42
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 43 of 56




          102.   Additionally, SRSA takes reasonable and significant measures to limit access even

to its user interface. In order to access Clearinghouse, a shareholder must receive an invitation

from SRSA, create an account (with login credentials), and agree to Terms and Conditions of use

that limit the use of information and forms available through Clearinghouse to the purpose of

finalizing the acquisition involving that shareholder. All shareholders must agree that they will

not engage in unauthorized use of SRSA’s website, including the “misuse of any information

posted to a site.” Users also specifically agree that:

                 Works may not be copied, transmitted, displayed, performed,
                 distributed (for compensation or otherwise), licensed, altered,
                 framed, stored for subsequent use or otherwise used in whole or in
                 part in any manner without SRS Acquiom’s prior written consent,
                 except to the extent permitted by the Copyright Act of 1976 (17
                 U.S.C. § 107).

          103.   Finally, SRSA does not publicly share product roadmaps or the details of products

in design until they are ready for release. Instead, unfinished products are kept in an offline testing

location that is not accessible to the public. Among other things, this practice prevents SRSA

competitors from gaining competitive intelligence on forthcoming products.

                 5.     SRSA Does Not Reveal Confidential Information to Its Customers and
                        Partners.

          104.   SRSA keeps competitively sensitive business information confidential.            This

information includes documentation related to SRSA’s business strategy, financial information,

customer lists and pricing information for its products and services. Most of this business

confidential information is never shared outside of SRSA. Even for pricing information, while

deal-specific prices are shared with specific customers in the sales process, SRSA does not publish



                                                  43
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 44 of 56




price lists or otherwise make them publicly available or disclose its policies or practices regarding

discounts or adjustments to pricing.

          G.     Defendants Acted with Oppression and Malice in a Willful Attempt to Harm
                 SRSA.

          105.   As set forth above, Defendants Tsarnas and Kelly acted with intent, oppression and

malice, knowingly misappropriating and using SRSA’s confidential, proprietary, and trade secret

information for their own benefit and the benefit of their new employer, Defendant PNC, and in

conscious disregard for SRSA’s rights and their own duties of loyalty and contractual obligations

to SRSA.

          106.   Upon information and belief, Defendant PNC authorized and ratified their

misconduct as described herein, including by utilizing information that PNC knew or should have

known constituted or was derived from SRSA trade secrets.

                          V.     FIRST CAUSE OF ACTION
      Misappropriation of Trade Secrets in Violation of the Defend Trade Secrets Act
                               (18 U.S.C. § 1836, et seq.)
                                (Against All Defendants)

          107.   SRSA repeats and incorporates by reference all prior allegations of this Verified

Complaint as if fully set forth herein.

          108.   SRSA owns and possesses certain confidential, proprietary, and trade secret

information, as alleged above.

          109.   SRSA has taken reasonable measures to keep such information secret and

confidential.




                                                 44
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 45 of 56




          110.   This confidential, proprietary, and trade secret information relates to products

and/or services used, sold, shipped or ordered in, or intended to be used, sold, shipped or ordered

in, interstate or foreign commerce.

          111.   This confidential, proprietary, and trade secret information derives independent

economic value from not being generally known to, and not being readily ascertainable through

proper means by another person who could obtain economic value from the disclosure or use of

the information.

          112.   SRSA’s confidential, proprietary, and trade secret information was made available

to Defendants Heather Kelly and Alex Tsarnas during their employment with SRSA under

circumstances requiring them to maintain the information in confidence. Defendant PNC acquired

SRSA’s confidential, proprietary and trade secret information from or through Kelly and Tsarnas,

and knew or had reason to know that the information was acquired by improper means.

          113.   Defendants misappropriated SRSA’s confidential, proprietary and trade secret

information for their own benefit in the improper and unlawful manner alleged herein. Each

Defendant committed acts in furtherance of their misappropriation on or after March 8, 2018. On

information and belief, Defendants remain in improper and unlawful possession of SRSA’s

confidential, proprietary, and trade secret information, and products derived therefrom.

          114.   As a direct and proximate result of Defendants’ misappropriation of SRSA’s

confidential, proprietary, and trade secret information, SRSA has suffered and, if Defendants’

conduct is not enjoined, will continue to suffer, irreparable injury and significant damages, in an

amount to be proven at trial.



                                                45
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 46 of 56




          115.   As a further direct and proximate result of Defendants’ misappropriation of SRSA’s

confidential, proprietary, and trade secret information, Defendants have been or will be unjustly

enriched in an amount to be proven at trial.

          116.   Defendants’ misappropriation of SRSA’s confidential, proprietary, and trade secret

information was intentional, knowing, willful, malicious, fraudulent, and oppressive.

          117.   SRSA has been damaged by Defendants’ misappropriation of its confidential,

proprietary, and trade secret information, and is entitled to its damages, in an amount to be

determined at trial, as well as an award of exemplary damages and attorneys’ fees.

          118.   Because SRSA’s remedy at law is inadequate, SRSA is further entitled to

preliminary and permanent injunctive relief to recover and protect its confidential, proprietary, and

trade secret information and other legitimate business interests.

                        VI.    SECOND CAUSE OF ACTION
Misappropriation of Trade Secrets in Violation of the Colorado Uniform Trade Secrets Act
                              (C.R.S. § 7–74–101, et seq.)
                               (Against All Defendants)

          119.   SRSA repeats and incorporates by reference all prior allegations of this Verified

Complaint as if fully set forth herein.

          120.   SRSA owns and possesses certain confidential, proprietary, and trade secret

information, as alleged above.

          121.   SRSA has taken reasonable measures to keep such information secret and

confidential.

          122.   This confidential, proprietary, and trade secret information derives independent

economic value from not being generally known to, and not being readily ascertainable through


                                                 46
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 47 of 56




proper means by another person who could obtain economic value from the disclosure or use of

the information.

          123.   SRSA’s confidential, proprietary, and trade secret information was made available

to Defendants Heather Kelly and Alex Tsarnas during their employment with SRSA under

circumstances requiring them to maintain the information in confidence. Defendant PNC acquired

SRSA’s confidential, proprietary and trade secret information from or through Kelly and Tsarnas,

and knew or had reason to know that the information was acquired by improper means.

          124.   Defendants misappropriated SRSA’s confidential, proprietary and trade secret

information for their own benefit in the improper and unlawful manner alleged herein. Each

Defendant committed acts in furtherance of their misappropriation on or after March 8, 2018. On

information and belief, Defendants remain in improper and unlawful possession of SRSA’s

confidential, proprietary, and trade secret information, and products derived therefrom.

          125.   As a direct and proximate result of Defendants’ misappropriation of SRSA’s

confidential, proprietary, and trade secret information, SRSA has suffered and, if Defendants PNC

and Kelly’s conduct is not enjoined, will continue to suffer, irreparable injury and significant

damages, in an amount to be proven at trial.

          126.   As a further direct and proximate result of Defendants’ misappropriation of SRSA’s

confidential, proprietary, and trade secret information, Defendants have been or will be unjustly

enriched in an amount to be proven at trial.

          127.   Defendants’ misappropriation of SRSA’s confidential, proprietary, and trade secret

information was intentional, knowing, willful, malicious, fraudulent, and oppressive.



                                                 47
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 48 of 56




          128.   SRSA has been damaged by Defendants’ misappropriation of its confidential,

proprietary, and trade secret information, and is entitled to its damages, in an amount to be

determined at trial, as well as an award of exemplary damages and attorneys’ fees.

          129.   Because SRSA’s remedy at law is inadequate, SRSA is further entitled to

preliminary and permanent injunctive relief to recover and protect its confidential, proprietary, and

trade secret information and other legitimate business interests.

                            VII. THIRD CAUSE OF ACTION
            Breach of Contract – Confidentiality Obligation under EIAC Agreement
                    (Against Defendants Heather Kelly and Alex Tsarnas)

          130.   SRSA repeats and incorporates by reference all prior allegations of this Verified

Complaint SRSA as if fully set forth herein.

          131.   Defendant Heather Kelly entered into an “Employee Invention Assignment and

Confidentiality Agreement” (“EIAC Agreement”) as part of her employment agreement with

SRSA.

          132.   Defendant Alex Tsarnas entered into an EIAC Agreement as part of his

employment agreement with SRSA.

          133.   The EIAC Agreement is a valid and enforceable contract to which Defendants

Tsarnas and Kelly agreed to be bound.

          134.   SRSA has at all times fully performed its obligations under its EIAC Agreements.

          135.   As set forth herein, Defendants Tsarnas and Kelly breached the EIAC Agreement

by disclosing SRSA’s Trade Secret, proprietary, and confidential information to Defendant PNC,

and failing to return company documents and property upon the conclusion of their employment.



                                                 48
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 49 of 56




          136.   As a direct and proximate result of Tsarnas’s and Kelly’s breach of contract, SRSA

has suffered irreparable injury and significant damages, in an amount to be proven at trial.

          137.   SRSA will continue to be directly and proximately harmed if Defendants Tsarnas

and Kelly are not enjoined from further violating the terms of the EIAC Agreement by continuing

to possess use, and disclose documents and proprietary information pertaining to their work with

SRSA.

          138.   SRSA is entitled to damages sufficient to compensate for Tsarnas’s and Kelly’s

breaches.

          139.   Because SRSA’s remedy at law is inadequate, SRSA is also entitled to preliminary

and permanent injunctive relief to prevent irreparable harm to its legitimate business interests.

                           VIII. FOURTH CAUSE OF ACTION
           Breach of Contract – Non-Solicitation Obligation Under EIAC Agreement
                              (Against Defendant Alex Tsarnas)

          140.   SRSA repeats and incorporates by reference all prior allegations of this Verified

Complaint as if fully set forth herein.

          141.   Defendant Alex Tsarnas entered into an EIAC Agreement as part of his

employment agreement with SRSA.

          142.   Paragraph seventeen of Defendant Tsarnas’s EIAC Agreement provides:

                 17.     Non-Solicitation: During, and for a period of one year after
                 termination of, my employment with the Company, I will not
                 directly solicit or take away suppliers, customers, employees or
                 consultants of the Company for my own benefit or for the benefit of
                 any other party.




                                                 49
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 50 of 56




          143.   The EIAC Agreement is a valid and enforceable contract to which Defendant

Tsarnas agreed to be bound.

          144.   SRSA has at all times fully performed its obligations under the EIAC Agreement

with Defendant Tsarnas.

          145.   As set forth herein, Defendant Tsarnas breached the EIAC Agreement by soliciting

Heather Kelly to leave SRSA and join one or more banks at which they would start a payments

and escrow business, including Western Alliance Bank, Wilmington Trust and PNC Bank.

Tsarnas’s solicitation occurred within one year of Tsarnas’s termination from SRSA and while

Kelly was still employed at SRSA.

          146.   As a direct and proximate result of Tsarnas’s breach of contract, SRSA has suffered

irreparable injury and significant damages, in an amount to be proven at trial.

          147.   SRSA is entitled to damages sufficient to compensate it for Tsarnas’s breach.

                               IX.    FIFTH CAUSE OF ACTION
                       Intentional Interference with Contractual Relations
                                     (Against All Defendants)

          148.   SRSA repeats and incorporates by reference all prior allegations of this Verified

Complaint as if fully set forth herein.

          149.   SRSA entered into a Master Services Agreement with one of its primary customers

(Customer 2) in May 2017.

          150.   On information and belief, Defendants Tsarnas and Kelly, and later Defendant

PNC, knew that SRSA and Customer 2 were in a valid contractual relationship.

          151.   Defendants intentionally interfered with SRSA’s contractual relationship with

Customer 2 by using SRSA’s confidential, proprietary, and trade secret information—and products

                                                 50
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 51 of 56




improperly derived therefrom—to induce that customer to terminate its Master Services

Agreement with SRSA and shift its business to PNC.

          152.   SRSA entered into a Master Services Agreement with one of its primary customers

(Customer 3) on March 30, 2018.

          153.   On information and belief, Defendants Tsarnas and Kelly, and later Defendant

PNC, knew that SRSA and Customer 3 were in a valid contractual relationship.

          154.   Defendants intentionally interfered with SRSA’s contractual relationship with

Customer 3 by using SRSA’s confidential, proprietary, and trade secret information—and products

improperly derived therefrom—to induce that customer to ignore its Master Services Agreement

with SRSA, cease working with SRSA and shift its business to PNC.

          155.   Defendants’ intentional interference with SRSA’s contractual relations was willful,

malicious, and oppressive.

          156.   SRSA has suffered damages as a result of Defendants’ intentional interference with

its contractual relations, and is entitled to damages in an amount to be determined at trial, as well

as an award of exemplary damages and attorneys’ fees.

                               X.      SIXTH CAUSE OF ACTION
                                    Colorado Unfair Competition
                                     (Against Defendant PNC)

          157.   SRSA repeats and incorporates by reference all prior allegations of this Verified

Complaint as if fully set forth herein.

          158.   Defendant PNC has unfairly competed by misrepresenting SRSA’s work, including

SRSA’s LOT forms, as its own.



                                                 51
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 52 of 56




          159.   SRSA is entitled to damages for harm caused by PNC’s efforts to compete against

SRSA unfairly, and restitution of the amount that PNC unjustly enriched itself by palming off

SRSA’s work as its own.

                            XI.    SEVENTH CAUSE OF ACTION
                          Violation of Computer Fraud and Abuse Act
                              (Against Defendants Kelly and PNC)

          160.   SRSA repeats and incorporates by reference all prior allegations of this Verified

Complaint as if fully set forth herein.

          161.   As set forth above, Defendant Kelly accessed an SRSA-issued computer without

authorization by retaining that computer and accessing SRSA company documents and

information stored on it after the termination of her employment with SRSA.

          162.   The SRSA-issued laptop that Kelly accessed without authorization was used in and

affected interstate commerce.

          163.   Kelly was acting as PNC’s agent at the time she accessed an SRSA-issued computer

without authorization.

          164.   Upon information and belief, by accessing an SRSA-issued computer without

authorization and by retaining that computer and accessing SRSA company documents and

information stored on it after the termination of her employment with SRSA, Kelly caused losses

to SRSA exceeding $5,000 in a one-year period.

                                 XII.     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff SRSA respectfully requests the following relief:

          1.     Judgment in favor of SRSA and against Defendants on each cause of action alleged

herein;

                                                52
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 53 of 56




          2.   All damages caused by Defendants’ unlawful actions in an amount to be determined

at trial, such damages to include actual loss and unjust enrichment;

          3.   Exemplary and punitive damages as provided by law;

          4.   Disgorgement of all proceeds Defendants have received as a result of their

misappropriation of SRSA’s confidential, proprietary, and/or trade secret information;

          5.   Specific performance by Kelly and Tsarnas of their contractual obligations;

          6.   Pre-judgment and post-judgment interest on awarded damages;

          7.   Attorneys’ fees, costs, and expenses incurred by SRSA in investigating this

misconduct and litigating this action;

          8.   Temporary, preliminary and permanent injunctive relief pursuant to which

Defendants, and each of them, and their employees or representatives, and all persons acting in

concert or participating with them are ordered, enjoined, or restrained, directly or indirectly, by

any means whatsoever:

               i)      From disclosing or using SRSA’s confidential, proprietary, and trade secret

information;

               ii)     From making, testing, using, promoting, offering to sell, marketing,

commercializing, or selling any products that utilize, embody, or were developed, in whole or in

part, with the benefit or use of any of SRSA’s confidential, proprietary, and/or trade secret

information;

               iii)    To immediately preserve and return to SRSA: (a) all copies of all SRSA

documents and information, including without limitation any trade secret and other confidential or

proprietary information acquired from SRSA; and (b) all copies of all materials (in paper,

                                                53
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 54 of 56




electronic, or any other form) containing any, or derived from any, SRSA information, trade

secrets, or other confidential or proprietary information; and

                 iv)     To identify each individual and entity to whom or to which Defendants and

any of them, and their employees or representatives, and all persons acting in concert or

participating with them, disclosed: (a) any SRSA documents or other materials (in paper,

electronic, or any other form); and (b) any of SRSA’s confidential, proprietary, and/or trade secret

information; and

                 v)      To turn over to the Court any proceeds Defendants have received from the

misappropriation of SRSA’s confidential, proprietary, and/or trade secret information, which

proceeds would be held in constructive trust until the conclusion of this litigation;

          9.     Granting SRSA such other and further relief as this Court deems just and proper.

                                      XIII. JURY DEMAND

          SRSA demands a trial by jury on all issues so triable.

                                                Respectfully submitted,

Dated: July 11, 2019                            By: s/ Warren A. Braunig
                                                    Warren A. Braunig
                                                         wbraunig@keker.com
                                                    Benjamin D. Rothstein
                                                         brothstein@keker.com
                                                    Maya Karwande
                                                         mkarwande@keker.com
                                                    Victor H. Yu
                                                         vyu@keker.com
                                                    KEKER, VAN NEST & PETERS LLP
                                                    633 Battery Street
                                                    San Francisco, CA 94111-1809
                                                    Telephone: 415-391-5400
                                                    Facsimile: 415-397-7188


                                                  54
1335171
  Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 55 of 56




                                          Scott R. Bialecki
                                                sbialecki@sheridanross.com
                                          Matthew C. Miller
                                                mmiller@sheridanross.com
                                          SHERIDAN ROSS P.C.
                                          1560 Broadway, Suite 1200
                                          Denver, Colorado 80202
                                          Telephone: 303-863-9700
                                          Facsimile: 303-863-0223
                                          Email:       litigation@sheridanross.com

                                          ATTORNEYS FOR PLAINTIFFS
                                          SRS ACQUIOM INC. AND
                                          SHAREHOLDER REPRESENTATIVE
                                          SERVICES LLC




                                     55
1335171
 Case 1:19-cv-02005 Document 1 Filed 07/11/19 USDC Colorado Page 56 of 56




                                       VERIFICATION

       I, William Paul Koenig, am the Chief Executive Officer of SRS Acquiom Inc. and

Managing Director for Shareholder Representative Services LLC (collectively, "SRSA"), and I

am authorized to sign this verification on SRSA's behalf. I have read the foregoing Verified

Complaint. The facts set forth therein are true and accurate to the best of my knowledge based on

the information available to me.

       I declare under penalty of perjury that the foregoing is true and correct. Executed this 11th

day of July, 2019.
